Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant filed his claim herein on March 29th, 1935 to recover the sum of $20.50 for first aid and subsequent medical services rendered to Robert Jaros, a State employee, between June 2d and June 13th, 1933, both dates inclusive. It appears from the stipulation on file that on June 2d, 1933 Jaros was an employee of the Division of Highways; that on said date he sustained accidental injuries which arose out of and in the course of his employment; that he was taken to the office of claimant for treatment; and that claimant rendered professional services to said Jaros in the amount of $20.50. Under the provisions of Section 8-a of the Workmen’s Compensation Act, respondent is liable for such services and award is therefore entered in favor of the claimant for the sum of Twenty Dollars and Fifty Cents ($20.50). This award being subject to the provisions of an Act entitled “An Act makmg an appropriation to pay compensation claims of State employees and providing for the method of payment thereofapproved July 2d, 1935 (Session Laws of 1935, p. 49), and, by the terms of such act, being subject to the approval of the Governor, upon such approval is payable from the Road Fund in the manner provided by such Act.